Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34, 41 and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventorhad possession of the claimed invention. Claim 34 is limited to “wherein the first structure is laterally on the third structure…” where no third structure had previously been introduced. It is assumed “wherein the third electrode is laterally on the first structure” was intended and the claim will be interpreted accordingly for examination.  Claim 41 is limited to the third electrode being narrower (orthogonal to the sidewall) than the fourth electrode. This is not shown in the original filing. It is assumed the third electrode being narrower than the second electrode was intended, as shown by the figures. Similarly, the ferroelectric layer being narrower than the third or fourth electrodes is not shown. 








Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 10-21 and 32-48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20150072441 to Sun in view of U.S. Pat. No. 6,066,868 to Evans.
Regarding Claim 1, Sun teaches an apparatus comprising: 
logic 314 over a substrate, wherein the logic is coupled to one or more vias 302 through one or more interlayer dielectric (ILD) 304a; 
a capacitor comprising non-linear polar material, wherein the capacitor is adjacent to the one or more vias, wherein the capacitor includes: 
a first electrode 334a comprising a first conductive material; 
a second electrode 332a comprising a second conductive material, the second electrode adjacent to the first electrode, wherein the first electrode is laterally on the second electrode; 
a first structure 328a comprising the non-linear polar material, the first structure adjacent to the second electrode, wherein the second electrode is laterally on the first structure; 
a third electrode 330a comprising third conductive material, the third electrode adjacent to the first structure, wherein the first structure is laterally on the third structure; 
a fourth electrode 334a comprising fourth conductive material, the fourth electrode adjacent to the third electrode, wherein the third electrode is laterally on the fourth electrode; and
a dielectric 338a which abuts to vertical sidewalls of at least the first and second electrodes, wherein the dielectric is directly adjacent to sidewalls of the first structure, wherein the dielectric does not abut to vertical sidewalls of the third electrode and the fourth electrode.
Sun does not explicitly teach the second structure.  However, in analogous art, Evans teaches a ferroelectric cap should have top and bottom hydrogen barriers, which in context would be adjacent to the fourth electrode and Sun’s via 352 would be adjacent to it. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Evans to inhibit the diffusion of hydrogen, as taught by Evans.

Regarding Claim 2, Sun and Evans teach the apparatus of claim 1, wherein the barrier material is a first barrier material, wherein the interconnect or via is a first interconnect or first via, wherein the apparatus comprising a third structure including a second barrier material, and wherein the third structure is between the first electrode and a second interconnect or second via (Evans teaches top and bottom diffusion barriers).

Regarding Claim 5, Sun and Evans teach the apparatus of claim 1 comprising a region 304b that separates the capacitor from the logic.

Regarding Claim 6, Sun and Evans teach the apparatus of claim 1, but do not explicitly teach that a height of the one of more vias is same as height of the capacitor.  However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In this case, nothing on the record indicates the two devices would operate differently.

Regarding Claims 7 and 8, the person of ordinary skill can decide whether the second barrier layer is formed in the BEOL or FEOL based on application specific needs. The two are the only options possible for forming the second barrier and it would be obvious to try either given the very limited opportunity to experiment (MPEP 2143E). 

Regarding Claims 10 and 11, Sun and Evans teach the apparatus of claim 1 further comprising portions of a cap or helmet adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode, wherein the cap or helmet comprises a material which includes one or more of: Ti, Ta, W, or N (348a/b, comprising nitride, [0039]).

Regarding Claim 12, Sun and Evans teach the apparatus of claim 1, wherein the logic is positioned in a frontend of a die, and wherein the capacitor is positioned in a backend of the die (FEOL is understood in the art to be active devices formed on the semiconductor substrate, and BEOL is understood to be metallization, such as 302/352, therefore the capacitors must have been formed after 302 as part of a BEOL process since they cannot have been formed before).

Regarding Claim 13, Sun and Evans teach the apparatus of claim 1, wherein the one or more vias are first one or more vias, wherein the first electrode is coupled to a second one 302 or more vias, wherein the second one or more vias are coupled to the first one 352 or more vias.
Regarding Claim 14, Sun and Evans teach the apparatus of claim 1, wherein the first conductive material (TiAlN, [0027]) and the fourth conductive material (TiAlN, [0028]) includes one or more of: Ti, TiN, Ru, RuO2, IrO2, TaN, SrO, Ta, Cu, Co, W, or WN.

Regarding Claim 15, Sun and Evans teach the apparatus of claim 1, wherein the first conductive material is different from the second conductive material (TiAlN vs. IrO).

Regarding Claim 16, Sun and Evans teach the apparatus of claim 1, wherein the third conductive material is different from the fourth conductive material (TiAlN vs. IrO).

Regarding Claim 17, Sun and Evans teach the apparatus of claim 1, wherein at least two of the first, second, third, and fourth conductive materials include conductive oxides (Second and third are IrO).

Regarding Claim 18, Sun and Evans teach the apparatus of claim 1, wherein the non-linear polar material includes one of: 
… Lead zirconium titanate (PZT) [0027], ...

Regarding Claims 19 and 20, Sun and Evans teach the apparatus of claim 1, wherein the dielectric includes one or more of: HfO, SiN, SiO [0024], AlO, MgO, Mg2AlO3, or SiC,  wherein the dielectric is non-conductive and hydrogen free.

Regarding Claim 21, Sun and Evans teach the apparatus of claim 1, wherein thicknesses of the first, second, third, and fourth electrodes, and the structure is at a range of 1 nm to 50 nm, wherein a width of the dielectric is of a range of 1 nm to 20 nm, and wherein the width extends in a direction orthogonal to a direction of the thickness (see again MPEP 2144.04(IV)(A)).

Regarding Claim 32, Sun and Evans teach a system comprising: 
a processor; 
a communication interface communicatively coupled to the processor; and 
a memory coupled to the processor, wherein the memory includes bit-cells, wherein one of the bit-cell includes: 
a transistor having a source, a drain, and a gate; 
a word-line coupled to the gate; 
a bit-line coupled to one of the source or drain of the transistor (although not explicit Sun teaches that the devices formed are F-Ram, which inherently require these elements to function, and at the very least would be obvious to the person of ordinary skill to add to Sun in order to form functional F-Ram); 
logic over a substrate, wherein the logic is coupled to one or more vias through one or more interlayer dielectric (ILD); 
a capacitor comprising non-linear polar material, wherein the capacitor is adjacent to the one or more vias, wherein the capacitor is coupled to one of the drain or source of the transistor, and wherein the capacitor includes: a first electrode comprising first conductive material; a second electrode comprising second conductive material, the second electrode adjacent to the first electrode, wherein the first electrode is laterally on the second electrode; a first structure comprising the non-linear polar material, the first structure adjacent to the second electrode, wherein the second electrode is laterally on the first structure; a third electrode comprising third conductive material, the third electrode adjacent to the first structure, wherein the first structure is laterally on the third structure; a fourth electrode comprising fourth conductive material, the fourth electrode adjacent to the third electrode, wherein the third electrode is laterally on the fourth electrode; and a dielectric which abuts to vertical sidewalls of at least the first and second electrodes, wherein the dielectric is directly adjacent to sidewalls of the first structure, wherein the dielectric does not abut to vertical sidewalls of the third electrode and the fourth electrode; a second structure including a barrier material, wherein the second structure is adjacent to the fourth electrode; and an interconnect or a via adjacent to the second structure (see above rejection of Claim 1.

Regarding Claim 33, Sun and Evans teach the system of claim 32, wherein the dielectric is adjacent to sidewalls of the first structure (see Fig. 3J for example), and wherein the memory is non-volatile memory (F-RAM are non-volatile).

Regarding Claim 34, Sun and Evans teach the system of claim 32, wherein the capacitor comprises portions of a cap or helmet (334a/b) adjacent to a portion of the dielectric, which is adjacent to at least a portion of the sidewalls of the first electrode.

Regarding Claims 35 and 36, Sun and Evans teach the system of claim 32, wherein the barrier material is a first barrier material, wherein the interconnect or via is a first interconnect or first via, wherein the system comprising a third structure including a second barrier material, wherein the third structure is between the first electrode and a second interconnect or second via, wherein the first or second barrier materials comprises refractive metals or intermetallics,  wherein the refractive metals or intermetallics include one or more of: Ti2Al, TiAl, TiAl3, Ni3Al, NiA13, NiAl, NiGa, NiTi, Ni2MnGa, FeGa, Fe3Ga, boride, carbide, or nitride (see above).

Regarding Claim 37, Sun and Evans teach an apparatus comprising: 
logic over a substrate, wherein the logic is coupled to one or more vias through one or more interlayer dielectric (ILD); 
a capacitor comprising non-linear polar material, wherein the capacitor is adjacent to the one or more vias, wherein the capacitor includes: 
a first electrode comprising a first conductive material; 
a second electrode comprising a second conductive material, the second electrode adjacent to the first electrode, wherein the first electrode is laterally on the second electrode; 
a first structure comprising the non-linear polar material, the first structure adjacent to the second electrode, wherein the second electrode is laterally on the first structure; 
a third electrode comprising third conductive material, the third electrode adjacent to the first structure, wherein the third electrode is laterally on the first structure; 
a fourth electrode comprising fourth conductive material, the fourth electrode adjacent to the third electrode, wherein the third electrode is laterally on the fourth electrode; and a dielectric which abuts to sidewalls of the first and second electrodes, wherein the dielectric is directly on portions of an uppermost surface of the first structure but does not abut to sidewalls of the first structure, sidewalls of the third electrode and sidewalls of the fourth electrode; a second structure including a barrier material, the second structure adjacent to the fourth electrode; and an interconnect or a via adjacent to the second structure (see above rejection of Claim 1).

Regarding Claim 38, Sun and Evans teach the apparatus of claim 37, wherein the dielectric is further on portions of an uppermost surface of the first electrode (see Fig. 3J for example).

Regarding Claims 39 and 40, Sun and Evans teach the apparatus of claim 38, comprises portions of a cap or helmet adjacent to a portion of the dielectric on the sidewalls of the first electrode, wherein the cap extends below an uppermost surface of the first electrode, wherein the cap comprises a material which includes one or more of: Ti, Ta, W, or N and wherein the cap has a thickness between 1 nm and 100 nm [0039].

Regarding Claim 41, Sun and Evans teach the apparatus of claim 37, wherein the second electrode comprises a first length measured orthogonally with respect to the sidewalls of the second electrode, wherein the third electrode comprises a second length measured orthogonally with respect to the sidewalls of the third electrode, and wherein the first length is less than the second length (see Fig. 3J).

Regarding Claim 42, Sun and Evans teach the apparatus of claim 41, wherein the first structure comprises a third length measured orthogonally with respect to the sidewalls of the first structure, and wherein the third length is less than the second length or the first length (see above regarding changes in size).
Regarding Claim 43, Sun and Evans teach the apparatus of claim 41, wherein the first electrode comprises a fourth length measured orthogonally with respect to the sidewalls of the first electrode, wherein the dielectric comprises a fifth length measured orthogonally away from sidewalls of the second electrode, wherein the second length is substantially equal to a sum of the fourth length and two times the fifth length (see above regarding changes in size).

Regarding Claim 44, Sun and Evans teach the apparatus of claim 41, wherein the via comprises a sixth length measured orthogonally with respect to the sidewalls of the fourth electrode, wherein the sixth length is substantially equal to the second length.

Regarding Claim 45, Sun and Evans teach the apparatus of claim 37, wherein the dielectric is non-conductive and hydrogen free (SiO).

Regarding Claim 46, Sun and Evans teach the apparatus of claim 37, wherein the non-linear polar material includes Lead zirconium titanate (PZT) (see above).

Regarding Claim 47, Sun and Evans teach the apparatus of claim 37, wherein thicknesses of the first, second, third, and fourth electrodes, and the structure is at a range of I nm to 50 nm, wherein a width of the dielectric is of a range of I nm to 20 nm, and wherein the width extends in a direction orthogonal to a direction of the thickness  (see above regarding changes in size).

Regarding Claim 48, Sun and Evans teach the apparatus of claim 37, wherein the dielectric includes one or more of: HfO, SiN, SiO, AIO, MgO, Mg2AIO3, or SiC.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Evans as applied to claim 1 above, and further in view of U.S. Pat. No. 5,716,875 to Jones.
Regarding Claims 3 and 4, Sun and Evans teach the apparatus of claim 1 but do not explicitly teach that the first or second barrier materials comprises refractive metals or intermetallics including one or more of: Ti2Al, TiAl, TiA13, Ni3AI, NiAI3, NiAI, NiGa, NiTi, Ni2MnGa, FeGa, Fe3Ga, boride, carbide, or nitride.
However in analogous art, Jones teaches a barrier layer in a ferroelectric cap can be TaN. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Jones since Evans is silent regarding the barrier material, motivating those of ordinary skill to seek out such teachings.

Examiner recommends limitations similar to those made in 16/729,267














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812